DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 rejected under 35 U.S.C. 101 because 

the claimed invention is directed to an abstract idea  without significantly more. The claim(s) recite(s) 
classifying the actual caffeine intake into a relative consumption category using one or more threshold caffeine values derived from the user’s historical caffeine consumption
generating a caffeine consumption guideline based on the actual caffeine intake and the presence, of one, both, or neither of the CYP1A2 gene and the AHR gene wherein a higher relative consumption category is permitted when one or both of the CYP1A2 and AHR genes are present ; and 
generating a light exposure recommendation based on light frequency and light intensity measurements taken from the light sensor taken during a timing window prior to sleep onset;
the light exposure recommendation. 

These limitations of  classifying caffeine intake into relative category using one or more threshold, generating the caffeine consumption guidelines based on the information of caffeine intake, presence of gene is evaluation of data and providing a recommendation of whether to take a caffeine or not can be practically performed in the mind with the help of the data provided. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. Classifying of the caffeine intake relative to higher or lower or medium can be performed in human mind. Person can input the consumption in the range of caffeine consumption used in the history, entering the data into table of range which the caffeine intake has fallen. A person can enter cup of coffee taken into a certain range of past. A person with data daily consumption of 1-3 cups of coffee (cup of coffee used here as a caffeine intake measurement for example), 4-6 cups of coffee or 7-10 cup of coffee can be different categories and can be performed in the mind, also relative consumption and threshold  can be different for  every person and may take 1-5, 6-10, and 11-15 cups as the measurement of classifying into categories and can be performed in the mind with the data available. And person can classify the caffine intake into a particular range used previously or the range that is available. generating a light exposure recommendation based on light frequency and light intensity measurements taken from the light sensor taken during a timing window prior to sleep onset- is a mental process 

This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform both the generating the caffeine intake plan and sleep optimization plan. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of analyzing data and giving certain result. Accordingly, this additional element does not integrate the abstract idea into a practical application 
Furthermore claim recites data collection which is insignificant extra solution of collecting data. The claim recites:  receiving, by a processor, caffeine-metabolism genetic data for a user, the caffeine- metabolism genetic data comprising a presence or an absence of a gene polymorphism in one or both of a cytochrome P450 1A2 (CYP1A2) gene and an aryl hydrocarbon receptor (AHR) gene- these data are collected by the processor ; generating Internet of Things (IoT) device data for the user; generating a sleep duration measurement for the user based at last in part upon the IoT device data from one or more IoT devices, the IoT devices comprising light sensor and  one or more of a motion sensor, a heart rate monitor,  an accelerometer and a pedometer  – receiving by processor, caffeine- metabolic genetic data, presence of gene polymorphic data of P450 and AHR is general means for gathering data for comparison purpose and amounts to mere data gathering, which is form of insignificant extra solution activity. Generating internet of the thing (IOT) device data using sensors, heart monitor or pedometer for the user is insignificant extra solution of data gathering as well as storing and retrieving as mentioned down below. Furthermore data gathered from IOT devices is mere data collecting method with insignificant activity. Addition of IOT devices comprising Sensors, heart monitor or pedometer is an insignificant extra solution and mere a data collecting method [Mpep: 2106.05(g) provides evidenced 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis) – these sensor and pedometer is electronic device equivalent to scanner]. Data gathering in the network of device is a court recognized MPEP 2106.05(d): Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information) and Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.

The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the data collecting by the IOT devices and received by the processor is mere data collection and process of data receiving and data transmitting over the network. The Symantec, TLI, and OIP Techs. Court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here).  Therefore claims is directed to an abstract idea and ineligible.

Similarly claim 5, 7-10 comprises insignificant extra solution for the data collection and use data for determination of the certain result or recommendation is a mental process.  

Similarly 11, 15, 17 are directed to abstract idea and are ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 11, 17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


Claim limitations are not sufficiently disclosed in the specification of how they have been achieved. Generating a sleep duration measurement: Paragraph 76 has a preliminary wakeful period based on sensed user motion, then they do a corrected wakeful period identification based on the sleep motion genetic data, and then they generate a duration estimate based in part on the wakeful period identification. The specification only describes about receiving data.  However, specification never explains how the sleep measurement is performed or calculated, only discloses that generating it (result oriented). These are not enough detail on how this is accomplished.
no recommendation” when the genes are present, and then lower in the table the only actual caffeine recommendation they give (“lower caffeine”) is associated with table rows that have “N/A” for the 2 genes listed in the claim. So, it is unknown, actually, how the system generate the guidelines based on the presence of those genes.
Generating a sleep optimization plan based on sleep duration measurement and the caffeine consumption guideline: again we don’t know how the actual “Caffeine guideline” comes into the plan, because it’s labeled strangely in the table. But more importantly, that table makes no mention of the “sleep duration measurement” in any of the columns. And sleeping hours or time is recommended without measurement is performed, for example person sleeping 18 or 24 hours and if certain gene is present, higher sleep is recommended, without taking consideration of sleep hours.  Furthermore, sleep duration recommendation is not performed due to Cyp1A2 or AHR, but only BTBD9 is taken into consideration. So, we have no idea (from what I was able to see anyway) how these parameters are plugged and there is no sleep duration measurement in the table to bring its effect in optimizing the plan or does not provide detail on how Sleep duration is used to arrive at the optimization plan for these CYP1A2 or AHR.

Claim 1 recites: “wherein a higher relative consumption category is permitted when one or both of the CYP1A2 and AHR genes are present” when one no caffeine recommendation based on genetic data. Caffeine is recommended when the genetic data are not applicable. Therefore the support for the limitation is not disclosed.  No caffeine recommended is not same as higher caffeine is permitted.

Similarly 11, and 17 is rejected based on the explanation provided above  

	


Response to Arguments
The 101 abstract Idea is maintained and the reasoning set forth is provided in the abstract ideas section above. As the Added limitation does not provide significantly more the mere mental process and data gathering steps. The claim limitation still is rejected under 101. Additional limitations are addressed in the rejection section.
Applicant argues a person cannot mentally substitute user motion data captured from IoT devices to distinguish between periods of wakefulness and periods of sleep. Instead, a person would need to manually monitor the user overnight and then estimate when the user's movements indicate sleep/wakeful periods – measurement of wakefulness and sleep is a mere data collection method from a device. And person can use the data to calculate sleep duration. MPEP provides details on insignificant extra solution on 2106.05(g):  Determining the level of a biomarker in blood, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis)- receiving data from a device to measure or assess the condition falls under mere data gathering category, and receiving data related to sleep duration and wakeful duration is a mere data gathering step.
Furthermore, applicant argues about the ADA variant requiring large quantity of the sleep.  But claim does not have ADA and variant claimed. Specification also adjusting sleep due to BTBD9 and ADA.
Applicant further argues “a person cannot mentally substitute user motion data captured from IoT devices to distinguish between periods of wakefulness and periods of sleep. Instead, a person would need to manually monitor the user overnight and then estimate when the user's movements indicate sleep/wakeful periods. Moreover, a personal is not mentally equipped to provide light frequency and light intensity measurements in the manner required ”-  examiner would like to emphasize that data collection using sensor is not a mental process but a data collection is an insignificant extra solution activity and mere a data collecting method [Mpep: 2106.05(g) provides evidenced 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis)]-  human mind can make a decision using received data from the sensor. Applicant do not claim unique or specific way of collecting data from sensor/devices which would make limitation different than the other generic or well-known devices collecting data. Examiner is emphasizing on using data collected to make decision, not collecting data. Collecting data is court recognized insignificant extra solution. 
Additionally applicant argues that the no recommendation of caffeine means no change to caffeine consumptions are needed when genes are present, however claim limitation claims higher caffeine is permitted when genes are present which two different statement, if no caffeine intake is recommended, then permitting higher intake might not optimize sleep.  

Applicant argues:  Table in paragraph 79 refers throughout to the respective sleep duration of each patient. For example, the "plan" for patient 1 (first row) states that "Adjust sleep  duration upward due to BTBD9 [Yes]". Similarly, the "plan" for patient 2 (second row) states that "Adjust sleep duration downward due to BTBD9 [No]" and "Increase total sleep duration requirement due to ADA [Yes]." The Table is not meant to be exhaustive and is provided in part to illustrate modifications to a base sleep duration (itself measured as explained previously using, e.g., IoT devices, heartrate monitors, etc.). 
The Office Action continues, stating, "Furthermore, sleep duration recommendation is not performed due to CYP1A2 or AHR, but only BTBD9 is taken into consideration." (Id.). 
Applicant respectfully submits that the "sleep duration recommendation" is not the same as the "sleep optimization plan". In short, the "plan" referred to throughout Table 1 is the "sleep optimization plan" discussed previously in paragraph 79. This plan includes the sleep duration recommendation as well as other recommendations, such as, e.g., caffeine intake, light exposure, etc.





Applicant amending the specification to revert the changes to chart in paragraph 0079 to previous chart, examiner withdraws 112(a) new matter rejection

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176.  The examiner can normally be reached on Monday-Friday 9:00-5:00(ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KESHAB R PANDEY/Primary Examiner, Art Unit 2187